Prospectus Supplement dated August 1, 2009 Putnam Global Consumer Fund Putnam Global Energy Fund Putnam Global Industrials Fund Putnam Global Telecommunications Fund Putnam Global Utilities Fund Prospectus dated 5/30/09 In July 2009, Putnam Management and the Board of Trustees of each fund agreed, effective August 1, 2009, to replace the funds previous expense limitation with a new arrangement that (a) for Putnam Global Industrials Fund and Putnam Global Utilities Fund, limits the funds management fee, (b) for each fund, imposes a new limit on the fee payable under the investor servicing contract and (c) for each fund, places a limit on other expenses of the fund. The table of Total Annual Fund Operating Expenses in Fund summary  Costs associated with your investment is revised as follows to reflect projected expenses based on the new expense limitations and the funds current (6/30/09) asset level: Putnam Global Consumer Fund Total annual fund operating expenses* (expenses that are deducted from fund assets) Management Distribution Other Expense fees (12b-1) and expenses^ Total annual fund reimbursement Net expenses service fees operating expenses Class A 0.70% 0.25% 3.22% 4.17% (2.64%) 1.53% Class B 0.70% 1.00% 3.22% 4.92% (2.64%) 2.28% Class C 0.70% 1.00% 3.22% 4.92% (2.64%) 2.28% Class M 0.70% 0.75% 3.22% 4.67% (2.64%) 2.03% Class R 0.70% 0.50% 3.22% 4.42% (2.64%) 1.78% Class Y 0.70% N/A 3.22% 3.92% (2.64%) 1.28% * Reflects Putnam Managements contractual obligations, from August 1, 2009 through at least July 31, 2010, to limit the funds investor servicing fees to an annual rate of 0.375% of the funds average net assets and the funds other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans) to an annual rate of 0.20% of the funds average net assets. For additional information regarding expense limitations, see Charges and Expenses in the Statement of Additional Information (SAI). ^ Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. The table in Fund summary  How do these fees and expenses look in dollar terms? is replaced with the following: EXAMPLE: Sales charge plus annual operating expenses on a $10,000 investment over time+ 1 year 3 years Class A $722 $1,382 Class B $731 $1,377 Class B (no redemption) $231 $1,077 Class C $331 $1,077 Class C (no redemption) $231 $1,077 Class M $549 $1,319 Class R $181 $930 Class Y $130 $782 + Reflects Putnam Managements contractual obligation to limit fund expenses from August 1, 2009 through at least July 31, 2010. Putnam Global Energy Fund Total annual fund operating expenses* (expenses that are deducted from fund assets) Management Distribution Other Expense fees (12b-1) and expenses^ Total annual fund reimbursement Net expenses service fees operating expenses Class A 0.70% 0.25% 2.42% 3.37% (1.84%) 1.53% Class B 0.70% 1.00% 2.42% 4.12% (1.84%) 2.28% Class C 0.70% 1.00% 2.42% 4.12% (1.84%) 2.28% Class M 0.70% 0.75% 2.42% 3.87% (1.84%) 2.03% Class R 0.70% 0.50% 2.42% 3.62% (1.84%) 1.78% Class Y 0.70% N/A 2.42% 3.12% (1.84%) 1.28% * Reflects Putnam Managements contractual obligations, from August 1, 2009 through at least July 31, 2010, to limit the funds investor servicing fees to an annual rate of 0.375% of the funds average net assets and the funds other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans) to an annual rate of 0.20% of the funds average net assets. For additional information regarding expense limitations, see Charges and Expenses in the Statement of Additional Information (SAI). ^ Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. The table in Fund summary  How do these fees and expenses look in dollar terms? is replaced with the following: EXAMPLE: Sales charge plus annual operating expenses on a $10,000 investment over time+ 1 year 3 years Class A $722 $1,276 Class B $731 $1,267 Class B (no redemption) $231 $967 Class C $331 $967 Class C (no redemption) $231 $967 Class M $549 $1,212 Class R $181 $819 Class Y $130 $668 + Reflects Putnam Managements contractual obligation to limit fund expenses from August 1, 2009 through at least July 31, 2010. Putnam Global Industrials Fund Total annual fund operating expenses* (expenses that are deducted from fund assets) Total Distribution annual Management (12b-1) and Other fund Expense Net fees service fees expenses^ operating reimbursement expenses expenses Class A 0.70% 0.25% 3.60% 4.55% (3.08%) 1.47% Class B 0.70% 1.00% 3.60% 5.30% (3.08%) 2.22% Class C 0.70% 1.00% 3.60% 5.30% (3.08%) 2.22% Class M 0.70% 0.75% 3.60% 5.05% (3.08%) 1.97% Class R 0.70% 0.50% 3.60% 4.80% (3.08%) 1.72% Class Y 0.70% N/A 3.60% 4.30% (3.08%) 1.22% * Reflects Putnam Managements contractual obligations, from August 1, 2009 through at least July 31, 2010, to limit the funds management fee to an annual rate of 0.642% of the funds average net assets, the funds investor servicing fees to an annual rate of 0.375% of the funds average net assets and the funds other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans) to an annual rate of 0.20% of the funds average net assets. For additional information regarding expense limitations, see Charges and Expenses in the Statement of Additional Information (SAI). ^ Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. The table in Fund summary  How do these fees and expenses look in dollar terms? is replaced with the following: EXAMPLE: Sales charge plus annual operating expenses on a $10,000 investment over time+ 1 year 3 years Class A $716 $1,434 Class B $725 $1,431 Class B (no redemption) $225 $1,131 Class C $325 $1,131 Class C (no redemption) $225 $1,131 Class M $543 $1,371 Class R $175 $985 Class Y $124 $837 + Reflects Putnam Managements contractual obligation to limit fund expenses from August 1, 2009 through at least July 31, 2010. Putnam Global Telecommunications Fund Total annual fund operating expenses* (expenses that are deducted from fund assets) Management Distribution Other Expense fees (12b-1) and expenses^ Total annual fund reimbursement Net expenses service fees operating expenses Class A 0.70% 0.25% 3.86% 4.81% (3.28%) 1.53% Class B 0.70% 1.00% 3.86% 5.56% (3.28%) 2.28% Class C 0.70% 1.00% 3.86% 5.56% (3.28%) 2.28% Class M 0.70% 0.75% 3.86% 5.31% (3.28%) 2.03% Class R 0.70% 0.50% 3.86% 5.06% (3.28%) 1.78% Class Y 0.70% N/A 3.86% 4.56% (3.28%) 1.28% * Reflects Putnam Managements contractual obligation, from August 1, 2009 through at least July 31, 2010, to limit the funds investor servicing fees to an annual rate of 0.375% of the funds average net assets and the funds other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans) to an annual rate of 0.20% of the funds average net assets. For additional information regarding expense limitations, see Charges and Expenses in the Statement of Additional Information (SAI). ^ Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. The table in Fund summary  How do these fees and expenses look in dollar terms? is replaced with the following: EXAMPLE: Sales charge plus annual operating expenses on a $10,000 investment over time+ 1 year 3 years Class A $722 $1,468 Class B $731 $1,466 Class B (no redemption) $231 $1,166 Class C $331 $1,166 Class C (no redemption) $231 $1,166 Class M $549 $1,406 Class R $181 $1,021 Class Y $130 $873 + Reflects Putnam Managements contractual obligation to limit fund expenses from August 1, 2009 through at least July 31, 2010. Putnam Global Utilities Fund Total annual fund operating expenses* (expenses that are deducted from fund assets) Total Management Distribution Other annual Expense Net fees (12b-1) and expenses^ fund reimbursement expenses service fees operating expenses Class A 0.70% 0.25% 0.47% 1.42% (0.06%) 1.36% Class B 0.70% 1.00% 0.47% 2.17% (0.06%) 2.11% Class C 0.70% 1.00% 0.47% 2.17% (0.06%) 2.11% Class M 0.70% 0.75% 0.47% 1.92% (0.06%) 1.86% Class R 0.70% 0.50% 0.47% 1.67% (0.06%) 1.61% Class Y 0.70% N/A 0.47% 1.17% (0.06%) 1.11% * Reflects Putnam Managements contractual obligation, from August 1, 2009 through at least July 31, 2010, to limit the funds management fee to an annual rate of 0.642% of the funds average net assets, and the funds investor servicing fees to an annual rate of 0.375% of the funds average net assets. Putnam Management has also contractually agreed, from August 1, 2009 through July 31, 2010, to limit the funds other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans) to an annual rate of 0.20% of the funds average net assets. For additional information regarding expense limitations, see Charges and Expenses in the Statement of Additional Information (SAI). ^ Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. The table in Fund summary  How do these fees and expenses look in dollar terms? is replaced with the following: EXAMPLE: Sales charge plus annual operating expenses on a $10,000 investment over time+ 1 year 3 years 5 years 10 years Class A $706 $993 $1,301 $2,174 Class B $714 $973 $1,359 $2,308* Class B (no redemption) $214 $673 $1,159 $2,308* Class C $314 $673 $1,159 $2,499 Class C (no redemption) $214 $673 $1,159 $2,499 Class M $532 $926 $1,345 $2,510 Class R $164 $521 $902 $1,971 Class Y $113 $366 $638 $1,415 + Reflects Putnam Managements contractual obligation to limit fund expenses from August 1, 2009 through at least July 31, 2010. *Reflects conversion of class B shares to class A shares, which pay lower 12b-1 fees. Conversion occurs eight years after purchase. ***** At the same meeting, the Board of Trustees approved a new management contract for the funds, which will be submitted to shareholders for approval at a meeting expected to be held in the fourth quarter of 2009. Under the proposed management contract, management fee breakpoints would be determined by reference to the assets of all of the open-end Putnam Funds, rather than only the assets of the fund. See the funds SAI for additional information about the proposed management contract. 257679 - 08/09
